DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 9/16/2021, with respect to the independent claims  by adding the phrase “the system service including a location service and the microservice including a location microservice, wherein the location service is configured to query a host computing device over a personal area network for an estimated location, and wherein the host computing device is communicatively coupled to the remote computing device via a data communication” overcome the rejection of the claims set forth in the Office Action dated 6/16/2021 Accordingly, the aforementioned rejection has been withdrawn.

Allowable Subject Matter
Claims 1-6, 9-11 and 13-18 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Granlund (US 20190209049) teaches the concepts of an electronic device and/or  wearables monitoring system to which embodiments of the invention may be applied. Said system may be used to monitor physical training, activity, and/or inactivity of a user and a network that includes a training database and a server. The server configured to enable data transfer between the training database and some external device, such as the wearable device”. See (FIG. 1, 3B, and abstract, Par. 19, 23. 
Another close prior art,  Galeev (US 20180303357) teaches   remote server can identify patterns of user's activity, such as sitting, walking, jogging, driving, television watching and others. See Par. 10, 30, 39.
However, the prior art does not disclose or fairly suggest that: a preconfigured service configuration configured between the system service and the respective microservice for handling a first 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 

	/FRED A CASCA/                             Primary Examiner, Art Unit 2644